The notice of allowance mailed on 12-9-2020 is vacated in lieu of the action set forth below.
DETAILED ACTION
The after-final amendment filed on 11-20-2020 is acknowledged. Claims 1-3, 6-7, 10, 15, 17 and 19 have been amended. Claims 5, 11-14 and 181 have been canceled. Claims 22-24 have been added. Claims 1-3, 6-10, 15, 17 and 19-24 are pending. Claims 3, 7-10, 15, 17, 19, 20 and 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Claims 1-2 and 6 are currently under examination. 

Election/Restrictions
Claims 1-2 and 6 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 7-10, 15, 17, 19, 20 and 22-24, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Additionally, claims 15, 17 and 19-20 drawn to the product claims of Group VI are also rejoined.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement mailed on 8-2-2020 to the degree it reads on SEQ ID NO:31 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a 
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Disclosure Statement
The Information Disclosure Statement filed on 1-15-2020 has been considered. An initialed copy is attached hereto.
It should be noted that the listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections Withdrawn
The objection to claim 1 for reciting claim language drawn to non-elected invention is withdrawn in light of the amendment thereto.



Claim Rejections Withdrawn
The rejection of claim 1 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of the amendment thereto. 
The rejection of claims 1-2 and 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of the amendment thereto.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Suzanne Seavello Shope on 12-2-2020.

The application has been amended as follows: 

In the claims:
	Claims 2, 6, 9-10 and 23 have been canceled.
	Claims 1, 3, 7, 8, 15, 17, 19-20 and 22 have been replaced with the following:
1.	An immunogenic composition that elicits an immunogenic response in an animal against Streptococcus suis (S. suis) infection comprising:
a) a S. suis polynucleotide comprising the sequence of SEQ ID NO:31; or
S. suis polynucleotide encoding a polypeptide comprising the sequence of SEQ ID NO:32;
and wherein the immunogenic composition further comprises a pharmaceutically or veterinary acceptable vehicle, diluent, excipient or adjuvant.

 3.	The immunogenic composition of claim 1 further comprising at least one additional polynucleotide encoding a polypeptide having an amino acid sequence selected from the group consisting of SEQ ID NO: 4, 8 and 12, or combinations thereof.

7.	A method comprising administering at least once to a porcine animal the immunogenic composition of claim 1.

8.	The method of claim 7 wherein the porcine is a sow that is about 3 weeks to about 6 weeks prefarrowing.

15.		A kit for eliciting or inducing an immunological response against S. suis in an animal comprising:
a S. suis immunological composition comprising
a) a S. suis polynucleotide comprising the sequence of SEQ ID NO:31; or
                            b) a S. suis polynucleotide encoding a polypeptide comprising the sequence as set forth in SEQ ID NO:32;
and wherein the immunological composition further comprises a pharmaceutically or veterinary acceptable vehicle, diluent, excipient or adjuvant;
and instructions for performing the method of delivery an effective amount for eliciting an immune response in the animal.

 17.	The kit of claim 15 wherein the immunological composition further comprises at least one additional polynucleotide encoding a polypeptide selected from the group consisting of SEQ ID NOs: 4, 8 and 12, or combinations thereof.

19.	A kit for prime-boost administration comprising at least two vials: a first vial containing an immunogenic composition of claim 1 for the prime-administration, and a second vial containing an immunogenic composition of claim 3.

20.	The kit of claim 19 further comprising additional first or second vials for additional prime-administrations or additional boost-administrations.

22.	A method comprising administering at least once to a porcine animal an immunogenic composition of claim 3.




Conclusion

Claims 1, 3, 7, 8, 15, 17, 19-20. 22 and 24 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A ZEMAN whose telephone number is (571)272-0866.  The examiner can normally be reached on Monday thru Friday; 6:30 am - 3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A ZEMAN/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        February 17, 2021